DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pages 6-10, filed 06/30/2022, with respect to the rejection(s) of claim(s) 1, 2 & 4-6 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different rejection using the previously applied reference.
The Applicant's amendment of the “…sensor unit substrate on a same plane of which a sensor…” necessitated the new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimura (JP 2002211222 A).
In regards to claim 1, the sixth embodiment of Shimura as seen in Figure 8 teaches a tire information acquisition device comprising a sensor unit substrate (1, i.e. base material) on a same plane which a sensor (3, i.e. temperature measuring chip) for acquiring tire information (Paragraph 0024) and a power supply unit (i.e. primary battery) for supplying electric power to the sensor (3) are disposed (Paragraph 0024; Figure 8). However, the tenth embodiment of Shimura as seen in Figure 12 teaches further comprising a heat-insulating material (i.e. heat insulating structure including a container (17) and lid (18) being made of heat-resistant resin; Paragraph 0034) being disposed at least a periphery of the power supply unit (i.e. primary battery) (Paragraph 0034).
It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide a heat-insulating material of the tenth embodiment of Shimura into the sixth embodiment of Shimura for the purpose of eliminating shortage of operating power due to high temperature (Paragraphs 0033 & 0034). 
In regards to claim 2, Shimura teaches wherein the sensor (3) is disposed
outside the heat-insulating material (17 & 18) (Paragraph 0034) (wherein “being disposed outside” is being read as the sensor (3) is not in direct physical connection with the heat-insulating material (17 & 18) as seen in Figure 12).
In regards to claim 4, Shimura teaches wherein a thermal conductivity of the
heat-insulating material (17 & 18) at 20°C. is 0.05 W/m·K or less (Paragraph 0035).
In regards to claim 5, Shimura teaches the claimed invention except for wherein the heat-insulating material (17 & 18) being a composite body of an organic fiber and an inorganic porous material.
It is well-known to one skilled in the art to provide the heat-insulating material being made of known material such as an organic fiber and an inorganic porous material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention being made to manufacture the heat-insulating material out of an organic fiber and an inorganic porous material for the purpose of being readily available to the public and easy to manufacture.  Also, the selection of a known material, such as an organic fiber and an inorganic porous material, based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) See MPEP 2144.07.
In regards to claim 6, Shimura teaches the claimed invention except for wherein the heat-insulating material (17 & 18) comprises a structure in which silica aerogel being dispersed in polyester fiber.
It is well-known to one skilled in the art to provide the heat-insulating material being made of known material such silica aerogel being dispersed in polyester fiber.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention being made to manufacture the heat-insulating material out of silica aerogel being dispersed in polyester fiber for the purpose of being readily available to the public and easy to manufacture.  Also, the selection of a known material, such as silica aerogel being dispersed in polyester fiber, based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) See MPEP 2144.07.
In regards to claim 12, Shimura teaches further comprising a housing having two parts (wherein the housing is also being made of the heat-insulating material (17 & 18) as seen in Figure 12) which fit together to enclose the sensor (3), the sensor unit substrate (16) and the power supply unit (i.e. primary battery), the housing (17 & 18) being formed from a resin material (Paragraph 0034).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shimura (JP 2002211222 A) in view of Yasuhiro et al (JP 2011042288A).
In regards to claim 11, Shimura teaches the claimed invention except for wherein the sensor is a pressure sensor, acceleration sensor or magnetic sensor.  
Yasuhiro et al teaches a tire monitoring system further comprising a sensor being a pressure sensor (16) (Paragraphs 0019 & 0020).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention being made to provide the sensor being a pressure sensor of Yasuhiro et al into the tire information acquisition device of Shimura for the purpose of detecting air pressure in the tire (Paragraph 0013; Yasuhiro et al).

Allowable Subject Matter
Claims 3 & 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claims 3 & 7, the reasons for allowance have been previously stated in the office action filed on 03/31/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/           Examiner, Art Unit 2856            

/PETER J MACCHIAROLO/           Supervisory Patent Examiner, Art Unit 2856